CARS 21: A Competitive Automotive Regulatory Framework (debate)
The next item is the report by Jorgo Chatzimarkakis, on behalf of the Committee on Industry, Research and Energy, on CARS 21: A Competitive Automotive Regulatory Framework.
rapporteur. - (DE) Mr President, Commissioner Verheugen, the report that we are discussing is in fact only a report on a report, namely that which was drawn up by the Commission on the motor car of the future. However, on 19 December the European Commission adopted a proposal relating to future permitted CO2 emissions from passenger cars. The public is therefore naturally interested to see how the European Parliament will react to this proposal and the extent to which the decisions taken by Parliament are consistent with others that have been adopted more recently. We have just been debating and voting on the report presented by my colleague Chris Davies and it is therefore important that we should also be consistent. I would like to say something about this at a later point, for the CARS 21 report also covers many aspects that have nothing whatsoever to do with CO2 emissions.
It is very important that we should concern ourselves in this House with the subject of motor vehicles. Why? Because we have been discussing the Lisbon agenda for years now, and because all this while we have been debating the competitiveness of European industry. Here we have a sector where we really are competitive. In the premium market, for example, Europe has been setting the standard at international level. More than 80% of the world's top-of-the-range motor cars come from Europe. The industry is one of the cornerstones of Europe's economy and is also a key factor for European competitiveness.
CARS 21 stands for Competitive Automotive Regulatory System for the 21st Century. This is a Communication from the Commission, which in 2005 set up the CARS 21 High Level Group in order to draw up proposals for a future regulatory framework for the EU automotive industry. The aim of this exercise was to identify the adjustments that would have to be made to the automotive industry in order to keep this sector competitive in the years ahead. It is not possible, at this point, to go into all the proposals that were made. However, the members of the European Parliament's Committee on Industry, Research and Energy have drawn up a list of 89 of these. I cannot deal with them all here, but they relate to issues such as road safety, environmental protection, the internal market, global trade, research and innovation, and many other things besides.
Let me just single out a few of the aspects involved. We need to complete the internal market for car tuning parts and spares, for example. It is unfair that German automotive tuning companies, for instance, are not allowed to sell products such as wheels in Italy because that country bans after-market tuning parts, while Italian manufacturers on the other hand can export to any country they choose, including Germany. Here Europe needs a proper internal market for tuning and spare parts and we also need equal safety standards for the automotive tuning sector. In addition, we need to introduce an EU-wide type-approval system, for there are blatant discrepancies in this area at the present time.
Here is something else too: we need a more simplified system for regulating type-approval procedures for used vehicles acquired within the EU and elsewhere. Some national states have set high obstacles and built up a massive bureaucracy that makes it very difficult for dealers and private buyers of used vehicles. Europe needs a common regulatory system in this area. This will also be an important tool when it comes to fleet renewal. We are developing a climate-protection policy in many other areas and we need it here too, which means we need to adjust and adapt.
Another important issue concerns research funding. The automobile industry needs more research money from the Member States. The growing number of mandatory targets, such as legislation on CO2 emissions, requires continuous adaptation on the part of the car industry. If Europe is to strengthen its position in this market, both the Member States and the European Union will have to invest far more in vehicle research, and not just in developing alternative drive systems but in other areas too, such as energy storage. We are already five to ten years behind our Asian competitors when it comes to research into storage battery technology.
Now to the subject of CO2: in coordination with Chris Davies, the rapporteur for the Committee on Environment, Public Health and Food Safety, we have once again set out a number of central parameters. These are based on the concept of penalties instead of bans, with vehicle weight being a key parameter, but they are also centred on a realistic assessment of when the CO2 legislation can take effect. Parliament has decided that the target date should be 2015. We have also voted for the figure of 125 grams as the basic emission target. If I could now just make one comment to the Commission: the penalty that you have specified in your proposal is 15 times higher than that imposed on CO2 emissions from chimneys. This makes CO2 from vehicle exhausts 15 times more expensive than that which is emitted from chimneys. For this reason we require a realistic rating. What we have at present is too ambitious. I should like to express my thanks to those colleagues who helped put this report together.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, the significance of CARS 21 extends far beyond the automotive sector. It is also the model for Europe's future industrial policy. Here for the first time, and by working closely with all the parties involved, we are attempting to reach joint agreement on a long-term, stable framework for the development of one of Europe's key industries. I am very proud to say that we have been successful in this.
This is all based on a quite clear division of responsibilities. We told the European car manufacturers that they could not expect us to introduce protectionist measures in order to safeguard them from the growing competition coming from other parts of the world. We also said to them, however, that they could count on having a set of stable, reliable and predictable framework conditions and, more importantly, sufficient time - which is something Mr Chatzimarkakis just mentioned - in order to prepare themselves for the mandatory requirements to come.
I should at this point just like to say something about the position of the European car industry: this is one of the very few market sectors in which Europe continues to be the undisputed global leader. It is a key industry for Europe, for technological development, for growth and, last but not least, for employment. I put up a vigorous defence against those voices in Europe who give the impression that there is something immoral, even criminal, in building, purchasing and driving motor cars. The car is part of our European way of life and it must be affordable, it must be safe, it must be reliable and it must be clean. This is precisely what CARS 21 is all about.
The European car industry is not opposed to the ambitious environmental targets that the European Commission has put forward in its proposal. I should at this point also like to make something else quite clear: I am not against them either. The next stage in limiting CO2 emissions from private motor cars - with no ifs, ands or buts - will be to set a European average of 120 grams per kilometre. This is not inconsistent with the 125 grams mentioned by Mr Chatzimarkakis, because 5 grams of this is to be achieved through the use of bio-fuels. There is absolutely no disputing the fact that this will be our next target.
I am also confident that the European car industry will benefit from such a legislator-driven innovation surge in that the sector will not only be producing the safest and best-quality vehicles but also the most environmentally-friendly cars in the world. I have not the slightest doubt that this will happen.
In the course of the debate there were some suggestions made that I did not like at all, namely - and I will not put too fine a point on this - the attempt to pit manufacturers of large cars against those who build smaller vehicles, or to play off drivers of larger cars, those who can afford and wish to own such vehicles, against those who can only afford or prefer to drive smaller ones, the motto being: big car bad, small car good.
The French President, Nicolas Sarkozy, introduced a noteworthy argument into the debate when he wrote to the Commission President that the ability to spend a lot of money on a car - in other words to buy a big and expensive vehicle - did not entitle you to produce more pollution. This is certainly an argument worth reflecting on.
I do not live in France but I know that in France there are people who live in large castles and who need a lot of energy to heat these buildings. I also know that in France there are people who live under the arches of bridges and who generate no heating costs whatsoever. Where is the difference? If it is immoral to drive a large car and therefore to cause more pollution than someone who drives a small vehicle, then it is also immoral to live in a detached house and to generate more heating costs than someone who lives in a one-room apartment.
I would just like to draw attention to the fact that while this argument may seem quite convincing at first glance, on closer inspection it would mean that the CO2 issue would, in a roundabout way, lead us down the road to pervasive lifestyle regulations in Europe. That is something we certainly do not want and the Commission does not want it either. We want to retain the entire range of models being produced by the European automotive industry and there is no reason why this should not be possible.
I believe that in the consultation process that is about to commence we shall have to weigh up very carefully exactly what we can and want to ask of manufacturers, consumers and other road users. Ladies and gentlemen, I have to say to you that we are expecting a very great deal of them. Everything that we have already agreed on by way of the Euro 5 and Euro 6 standards, which have already come into force, will make European motor cars much more expensive.
The regulations that we will be introducing to give pedestrians better protection, in other words those measures directed towards vehicle design that will protect pedestrians more effectively in the event of their being involved in an accident, will also cost a great deal of money. The compulsory introduction of electronic stability control systems on European cars will be very expensive too, and on top of this there is the cost of CO2 reduction. We are doing this against the backdrop of a situation in which there is one particular sector of Europe's automotive industry that is under attack from international competitors, a sector that is already earning the least revenue, where export opportunities are declining and where imports are exceeding exports, namely the small and medium-sized vehicle market.
I am quite concerned for the future of a large number of European manufacturers. I am fully convinced that it is absolutely vital for all industrial products, and this includes the motor car, to be taken to the maximum level of eco-friendly development that is technically feasible. However, I am not of the opinion that we should do this in such a way - and this applies to all industrial products, not just cars - that we compromise the international competitiveness of our industries.
We have to be quite clear about one thing: if by our policies - and I say this with next week's debate very much in mind - we cause industries to abandon their European facilities and to set up production sites elsewhere in the world, the effect on the environment will certainly not be a positive one, for in these other places they will be then be producing their goods under much worse environmental conditions. If the steel manufacturers were to move out of Europe to Kazakhstan, believe me, in that country the rules are far less strict than here in Europe. The result would be an increase in emissions and at the same time tens of thousands, if not hundreds of thousands, of jobs would be lost.
I would appreciate it if these points were not forgotten in the course of the impassioned debate to come. A modern European industrial policy and a modern European environmental policy can demonstrate that economy and ecology are not natural opposites, and that it is possible to solve the ecological challenges of the future by way of a rational economic approach combined with modern technology.
This was the subject discussed by all those involved in CARS 21, which is being debated here today, and this was the ultimate outcome. I believe the result is one that deserves the broad support of the European public at large.
(Applause)
draftsman of the opinion of the Committee on International Trade. - (DE) Mr President, Commissioner, Mr Chatzimarkakis, I was responsible for drafting the relevant report for the INTA Committee. Here we essentially focused on three key aspects.
First of all, we called on the Commission to ensure as a matter of urgency, and with due care and diligence, that all recommendations are examined to determine to what extent they impact on the multilateral stage - the so-called Doha Round - and on the bilateral agreements. These bilateral agreements were of special interest to us, as here in the case of Korea. However, we also focused attention on other countries such as India and the ASEAN states.
It is important to ensure that market access is only opened up provided that we are also able to have appropriate guarantees from the other side. This relates especially to the so-called non-tariff trade barriers.
Secondly, we wish to see greater coordination when it comes to setting international agreements and international standards.
Thirdly, we would urgently recommend that when examining internal competition we do not lose sight of international competitive conditions, which have changed considerably in recent years. We now recognise that we have many more international competitors to deal with.
Mr President, the automotive sector, which provides the European economy with a significant number of jobs, needs an ambitious framework that provides for coherent, integrated measures, in accordance with the Lisbon Strategy, to cope with the new challenges.
Our industry is the world's largest producer of cars and second largest producer of lorries, and it has good after-sales services. As such, it needs to assert its position and ensure that it is capable of meeting the mobility and transport requirements, increasing productivity, improving safety and benefiting the environment.
To achieve this, economic efficiency is crucial. It is what is going to allow us to meet all of the objectives and guarantee affordable prices for fleet renewal, i.e. purchasing vehicles, and for maintaining them during their useful life. The Committee on Economic and Monetary Affairs has highlighted this aspect and expressed its support for efforts to improve competition and the protection of intellectual property rights, and to improve the tax treatment of the sector.
These points are to a large extent incorporated in the report and I therefore congratulate the rapporteur.
reporter of the opinion of the Employment and Social Committee. ? (LT) I congratulate Mr Jorgo Chatzimarkakis for preparing this report. The car industry really is one of the most important ones. 2.3 million people work directly in it and another 10-12 million in auxiliary sectors. This makes 7 percent of all the people working in the industrial sector of the Community. Members of the Community must take care of those people who could lose their jobs due to structural changes in advance and prepare for this appropriately. Currently, problems are solved only when they occur. We have to ensure that Community funds allocated for enterprises undergoing reconstruction directly reach the employees. Most especially, it is necessary to support those who want to start their own business - I have in mind the Globalisation Fund. Humanity is the most important when various changes take place and our responsibility is to take care of the Community's citizens, protect them from unemployment and effectively use social guarantees. Only this can help to gain the confidence of people.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (DE) Mr President, I would like to add to the debate by introducing two figures, so that we all know what we are talking about. There are now 700 million cars in the world at a time when oil prices are at 100 dollars. Last week Tata Motors brought out a cut-price motor car that averages five litres per hundred kilometres, but five litres is still a lot for such a small car.
This all goes to show that in the years to come hundreds of millions of private cars will appear on the roads of the emergent nations - China, India, other Asian countries, South America and the African states. In the light of such a scenario, we are surely not planning to protect those European manufacturers who believe that they have to market two-tonne limousines with fuel consumption rates of seven, eight, ten litres or more, simply because we have a so-called competitive advantage in this area.
I find the current debate to be nothing more than a fiasco. Mr Ferber of the CSU recently threatened Commission President Barroso that his CDU/CSU Group would not support a second mandate if Mr Barroso continued to back Mr Dimas in opposing the German automobile industry.
Mr Verheugen, if you pardon my saying so, you surely cannot be cross with Mr Sarkozy. Why are you cross? Because he and Mr Prodi wrote a letter that sought to ensure that the Commission would not set the growth curve at 80, as the German car industry wanted, but that a compromise would be found. I find what Mr Prodi and Mr Sarkozy did in relation to this debate to be absolutely and completely legitimate. Nor am I surprised that here again an FDP politician has naturally fallen into line behind the German car lobby.
If I may say so, Mr Chatzimarkakis, your report falls behind what Chris Davies produced, because instead of footprint you are now giving priority to vehicle weight, and because instead of 125 grams based on vehicle technology you are now calling for an integrated target of 125 grams. This means that today Parliament has backtracked somewhat. As for the argument about a timeline, what are we doing there? By setting the date 2012 we are only trying to bring more quickly to market technology that already exists.
The most important element is missing: where is the target for 2020? Mr Verheugen, you are calling for a solid framework. How should I, as a car-industry manager, know which direction to go in when Europe's policy-makers fail to set any terms of reference specifying how energy efficient I should be by 2020. There is no mention of this either in the Commission's proposal or in yours.
If this Parliament is to do anything when it comes to the report on the legislation then it should produce a proposal on where we need to be by 2020. That is what we need: stable, long-term planning.
Draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - Mr President, I want to start my speech by agreeing for once with Mr Turmes. This report is all about giving a crucial industry a stable framework within which to meet the societal demands that we are placing on it - whether they concern environment or safety. Whether Mr Dimas has achieved that and done a proper impact assessment in comparison with what is in the CARS 21 report, I beg to differ. One of the things I would like to ask Commissioner Verheugen to do is to take a message to Mr Dimas and ask him to explain how the process that he is currently using to develop this regulation is in any way compatible with what is in the CARS 21 proposal.
I declare an interest in this because I was a member - a working member - of the High Level Group. This is the third report. The High Level Group made its report, the Commission made a very good response accepting most of the recommendations of the stakeholders and now this Parliament, thanks to the good work of Mr Chatzimarkakis, is going to convincingly endorse those conclusions.
But there is one other group that characteristically is conspicuously missing from this debate, and that is the Member States. One of the most important recommendations of CARS 21 is an integrated approach. Member States have a major stake in this, so why are they not here this evening? They are the ones who behave idiosyncratically in their national regulations and undermine the achievement of that stable framework, that internal market, that achievement of the environmental and safety goals that we want to achieve, those targets of reducing road deaths - where we have very ambitious targets and where they can make big investments in infrastructure and driver training. Why are they not here?
We need to send a clear message to them. One of the things that we ask from the Committee on the Internal Market and Consumer Protection is for this Parliament to take an initiative in getting other national parliamentarians together in this House to talk in the framework of CARS 21 about how they, as national and local politicians, are going to contribute to these overall goals of achieving a competitive car industry with the highest possible technology and preserving and developing jobs and employment, while achieving the goals that we all want to meet in terms of science, safety and environmental improvements.
(Applause)
draftsman of the opinion of the Committee on Transport and Tourism. - (IT) Mr President, ladies and gentlemen, I wanted to include a few suggestions in the opinion on A Competitive Automotive Regulatory Framework in the 21st Century, given its high strategic value for growth and jobs in the Union, but also in view of the need to do more, by adapting vehicles and infrastructure and applying technological innovation, to make European roads safer.
I believe that all of this can indeed be done by reducing emissions, but an integrated approach should have been pursued to this end, as proposed by the CARS 21 Group; I do rather get the impression that the Commission has somewhat disregarded this approach. I particularly deplore the failure to emphasise the policies needed to attain the accepted cost-benefit principle.
Furthermore, I note that, in order to achieve the aim of increasing the use of biofuels, it is vital to promote the necessary locally-based facility network enabling citizens to obtain supplies. Otherwise this aim will not be achieved. I will conclude by saying that I had hoped - and still hope - that judicious approaches will be taken to ensure that the cost of technological adaptation can be met on a level playing field guaranteeing free competition and genuine competitiveness within the EU. As a matter of fact, I have also drawn the attention of my fellow Members and the Commission to the importance of maintenance, but with little success.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, the Committee on Legal Affairs supports the CARS 21 initiative, which we believe was an exemplary example of stakeholder involvement.
We say yes to the integrated approach, which we believe is fundamental to the success of this initiative. But, like Mr Harbour, I would raise the question about Member States' commitment, given their unilateral desire on occasion to legislate or implement fiscal regimes which undermine the integrated approach.
Yes to simplification, replacing 38 directives with UN regulations - as long as we are not seen as abdicating our right to legislate should we need to - and yes to the development of technologically driven solutions such as ECOR. But I would hope that the Commission could take more action, as Ms Mann has suggested, on intellectual property rights, particularly in relation to China. We would like to see a proper implementation of the Regulation on Motor Vehicle Distribution in the EU and we believe it is fundamental to address non-harmonised implementation, the End-of-Life Vehicles Directive.
We have to improve cross-border inspections of vehicles and cross-border enforcement of traffic rules in other Member States, because otherwise the whole situation becomes very disparate. But, like Mr Turmes, I believe that what we should be looking for is a framework which extends to 2020 and beyond.
on behalf of the PPE-DE Group. - (FR) Mr President, ladies and gentlemen, I would like to congratulate Commissioner Verheugen on having taken the initiative to create a high-level group, CARS 21, to examine the European automotive industry.
In 2003 several Ministers for Industry, including myself, were in favour of this new method, which involves examining a given industrial sector in detail in order to find the appropriate solutions for it. You will recall that this method was successfully applied to the textiles sector, for example. It enables us to involve the stakeholders and to achieve an integrated approach.
I have just one wish for the future: representation that gives greater consideration to the diversity of professions covered by the sector and even greater involvement of the European Parliament.
That being said, I would like to mention three of the proposals put forward in the excellent report by Jorgo Chatzimarkakis. The first is the importance of stressing that the automotive sector is a source of jobs, competitiveness, growth and innovation and thus calling for greater investment in research and development, particularly in the areas of hydrogen motors, fuel cells or hybrids. The message is clear and research into vehicle technologies will certainly have to be one of the priorities of the European Institute of Innovation and Technology.
Secondly, as regards the contribution of the automotive industry to the fight against global warming, the targets for the reduction of CO2 emissions are in line with the Davies report we adopted in October. We must give the industrial sectors time to prepare. As a result, I believe that it would not be wise to bring forward the 2015 deadline. Nonetheless, the fight against greenhouse gas emissions must also involve tax measures that act as an incentive for fleet renewal.
Finally, I am pleased that our rapporteur calls for the creation of an internal market for custom and tuning parts and for greater efforts to combat the import of counterfeit spare parts. The safety of the citizens and the survival of thousands of European SMEs are at stake.
In conclusion, ladies and gentlemen, I would just like to point out that it is essential to take into account the pressure on the European automotive industry and the ever-increasing competition.
I would like to thank Mr Chatzimarkakis for his excellent collaboration with the shadow rapporteurs and congratulate him on having achieved this very dynamic result, which augurs well for this important sector of our economy.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, setting up the CARS 21 High Level Group was exactly the right thing to do. The results speak for themselves. We had two representatives of Parliament in this Group - Malcolm Harbour and Garrelt Duin - and they produced some very good work. As the shadow rapporteur for this report in the Committee on the Environment, Public Health and Food Safety, I only wish to deal with the environmental issues. However, as a member of the Committee on Industry, Research and Energy too, I am firmly convinced that preserving and increasing the competitiveness of the European automotive industry is closely tied to the question of how eco-friendly and environmentally sustainable vehicles stamped 'made in Europe' will be in the future.
I therefore welcome the fact that we were quick in implementing the Euro 5 and Euro 6 standards for motor cars and that the Commission proposal for a Euro 6 standard for goods vehicles has now been put forward. This source-based legislation will enable us to help the towns, cities and communities of Europe to meet the particulate emission targets that have been set and in this way to provide a better air quality.
However, it remains a mystery to me that when it comes to emissions reduction people are always trying to postpone the 2012 deadline set for the introduction of the CO2 legislation and move it back to 2015. That is not right. We have had the Bali Climate Conference, where Europe put forward a very assertive front. However, when it comes to the actual legislation we always take a nifty step backwards. Car manufacturers have known since 1995 that something had to be done in the area of research and development to produce environment-friendly models. I think that a set-up time of 12 years would be sufficient to achieve the 120 g/km target by 2012, and this includes any complementary measures. That is something quite important.
Climate change will certainly not wait for us, which means that we have to act now. It is also important to ensure that CO2 output will have peaked by the year 2015 so that we can then set about reducing these emissions. Here every industry will have to play its part, including the vehicle manufacturers.
on behalf of the ALDE Group. - Mr President, the car industry should have reduced its emissions by a great deal more than it has, but we are where we are and it takes time to achieve change economically, so I welcome the rapporteur's proposal to set a target of 125 g by 2015, to bring it in line with the vote of this Parliament last October.
I think it is ambitious, but it is achievable. And, to a significant degree, it now reflects the Commission's proposals for only a very gradual phase-in of penalties after 2012. But I am sorry that the rapporteur has proposed that the target values should be based on weight, because this removes an incentive to reduce the weight of cars and it goes counter to the vote we had in October. So, please, let us be consistent. In its proposals, the Commission has recognised that footprint may have great merit; it simply says that we have not got the data to establish the credentials for that yet, so let us get the data as fast as we can and keep the options open.
We do not want to fight our business leaders and our entrepreneurs. On the contrary, if we are to combat climate change and reduce the threat that now hangs over the survival of billions of people in the poorest parts of this planet, we have to get them to accept responsibility for their actions. I was wrong in November when I claimed here that Michael O'Leary, the boss of Ryanair, had said that he did not give a toss for the environment so long as he could stuff his pockets and those of his airline full of gold. That may be the impression his scorn for environmentalists sometimes creates, but I apologise and withdraw the claim, and look forward to taking up his offer of a debate. But if we are to tackle the problem of climate change, we need people like Mr O'Leary and his counterparts in the car industry on side, working with us, pushing the boundaries of innovation and leading from the front.
on behalf of the GUE/NGL Group. - (CS) Mr Chairman, ladies and gentlemen, I am convinced that in this case the rapporteur has done a great deal of work and demonstrated considerable skill in how to negotiate and how to compromise. This concerns in particular the matter of emissions reduction in the automotive industry. We must be realistic and keep in mind that the industry belongs among the top industries in Europe and at the same time is one of the key employers. As mentioned earlier, the industry provides more than two and a quarter million jobs and millions more in related fields. In my opinion, reducing emissions in this industry will be a very difficult task. In my view, the result here is a respectable and realistic document. It is important, too, for it to support the endeavour to simplify significantly the legislation affecting the automotive industry: there are more than 200 regulations in existence today. In this vein, I have tried, in my role as shadow rapporteur, to support the report with my amendments. Their main objectives were to prevent the ambitious plans from tripping up the development of the field in Europe and our ability to compete in the world.
(SK) Please allow me as an introduction to thank the rapporteur, Mr Chatzimarkakis, for his excellent report, which takes into consideration and pragmatically addresses all aspects of the regulatory framework, which are so important to the future of the automotive industry.
When we talk in this report about the European automotive industry's ability to compete under the conditions of global development, we have to take into consideration, above all, those aspects that could significantly limit this ability. I thought originally that it was not necessary to remind the European Commission of the significance of this industry to the economic and social development of the European Union, but since the Commission came up with the proposal of setting emission standards for new private cars, I am no longer so sure. If that is correct, then the Commission would obviously pay more respect to the majority view of the European Parliament, as well as to the views of the expert groups who are advocating a more integrated approach.
The European Parliament is also critically considering the time within which the European automotive industry is able to meet the technologically ambitious emissions targets such in a way that would have the minimum impact on the European industry's ability to compete. The European Parliament expressed this clearly in the report by Mr Davies and in this very report: by majority vote the committee expressed its belief that the car companies could reach the CO2 level of 125 g/km by 2015. If we really hope to reduce emissions throughout the automotive sector, we must have a more comprehensive understanding of these issues.
The proposed step would definitely lead to a slowdown in the exchange of old cars, besides other negative impacts, such as the inability of less wealthy citizens to purchase new cars. This aspect would be most likely to prevail in the new Member States where the level of exchanging old cars for new is, for economic reasons, low. This certainly would not contribute to the reduction of CO2, quite the contrary.
(NL) Mr President, transport emissions are responsible for a fifth of greenhouse gas emissions. The number of cars per thousand inhabitants is increasing fast all over the world, so cars really must become sustainable. However, this is a message that is scarcely to be heard in the response of the Commission to the CARS 21 report and in the report itself. The document speaks about making cars cleaner and the competitiveness of the automotive industry but it makes no connection between these two things, while it is obvious that sustainable and economical cars are the future.
Indian and Chinese car manufacturers are sweeping the world with small, economical, clean and cheap cars. The European automotive industry meanwhile is fighting a rearguard action to be allowed to emit even more CO2. That is unfortunate for the environment but it is also unfortunate for employment in the European Union. The CARS 21 High Level Group was a missed opportunity to put in place a vision of a sustainable automotive industry, a vision that provides an answer to the real challenges.
Innovation is the key word here. In the United States a hydrogen highway is being laid and the market is being prepared for electric vehicles. Where are the European initiatives? Some car manufacturers have the prototypes ready, but there are still no hydrogen vehicles on the road. It is time for governments and industry to unite and work together in order to make rapid progress. Research alone is not enough.
The setting-up of high level groups is an excellent idea in theory, but unfortunately CARS 21 was dominated by a conservative branch of industry. It is really important that the composition of high level groups does justice to the challenges we are facing. Millions of new cars are going to come on to the market over the next few years and it would really help if they were clean and economical.
(DE) Mr President, car manufacturing is one of Europe's key industries. It employs some 12 million people, it represents innovation and growth and it produces something designed to provide individual mobility. It must therefore be our aim to see that the European car industry maintains its global leadership and its competitiveness. At the same time, however, we need to remember that in today's global economy there is a very fine line between incentives for innovation and penalties for economic actions, and that, at the end of the day, we are still exporting the best products in the world and not just outsourcing our production locations.
I essentially want to focus on the CO2 issue, which is without doubt one of the most important aspects of the subject we are discussing here. Lifestyle criticism, which Mr Verheugen mentioned, has long been an unpleasant aspect of the European climate debate. It is very 'in' to criticise individual lifestyles. Claude Turmes has just done as much. The thing is, if we were to withdraw all the two-tonne limousines from the market, as he would dearly like to do, the CO2 reductions would scarcely be measurable, but the damage to the national economy would be enormous.
Let me now comment on the proposed CO2 regulation that is currently on the table. Mr Verheugen has said quite clearly in this respect that he has no wish to introduce legislation that would constitute a lifestyle criticism. However, when I look at the penalty payments now being proposed for minimal deviations from the prescribed limits, I tend to be of the view that this is precisely what the Commission has done. In actual fact, the regulation that we are discussing and approving here today is hostile to innovation, for the money that the car manufacturers will have to pay out is needed for innovation and research.
Mr President, the car of today is, in some ways, very much the same as that of 100 years ago but, at the same time, it is extremely different regarding security, efficiency and its effect on the environment. This proves one thing: the strength of competition develops technology at a pace we cannot imagine. It also underlines the need for Europe to have a competitive car industry if we are to contribute to the global agenda and to better standards for the environment in the global economy, because, if we do not, we will not be able to influence that development.
Those who call for a policy that would decrease the competitiveness of the European car industry do not contribute to a better environment - it is important to state that. It is also important to state that the target of 125 g, as stated in the report, is acceptable and a step forward.
But the important thing is not to discuss emissions from individual cars - big or small - because we need big cars and we will need small cars: they play a different role in different parts of our Union, in our countries. What we need is an overall development that decreases emissions in all sorts of cars. Therefore, it is important to support new cars, because they are better, to support better road systems, better transport systems, better fuels and better engines. That can only be done by a competitive European car industry and that can only be achieved if we have the right policies to balance the environment and competitiveness, and this report makes a good contribution towards that.
(RO) First of all, I would like to extend my congratulations to the Rapporteur for the work done on this report.
I consider this to be an extremely important debate.
The European Union can have the most dynamic knowledge-based economy only if it invests enough in research and especially if the results can be integrated into industrial production.
Climate change is one of the major challenges of the century.
In major urban areas, traffic and pollution constitute a problem for 66% of European citizens, and 70% of the citizens expect the Union to show active involvement in dealing with these problems.
The automotive industry should be capable of delivering less polluting products; however, the industry needs support in its research activities and it is especially important that any constraint should take into account the time required to develop new types of cars, from concept to design, manufacturing, testing and marketing.
We should also take into consideration market demand and in particular the citizens' buying power. In this context, I believe that Member States should be encouraged to devise tax incentives for end-users, so as to encourage them to invest in greener cars.
Such a system was introduced in Romania as early as 2003, with very good results.
The development of the European automotive industry will lead to the preservation and creation of a significant number of jobs.
(SV) Mr President, I thank the rapporteur for a good piece of work on an important and sensitive matter. We all know how important the car industry is in the EU. Our car industry, not least in my home country, is a leading contender in the fields of development, research, performance, the environment and safety. A successful car industry is important to the Union. We are talking about jobs and growth, but also about responsibility for our environment, for the global climate.
The Commission proposes far-reaching legislation focused on compulsory reductions in carbon dioxide emissions from engine exhausts, improved vehicle technology and use of biofuels. The rapporteur has misgivings about targets which are so difficult for industry to attain that they can jeopardise the competitiveness of companies, but we have heard that before in this debate. I have also heard such arguments back home. I can understand and share those misgivings, but I believe that it would be unfortunate in this situation if Parliament were to lower the level of ambition. I am quite confident that the EU car industry can cope with targets set at high levels through research and development. It has demonstrated its ability to do so in the past.
The people of our countries do not want to pay too much for their cars, but they also know that we must get to grips with climate change and that we need to act quickly.
- (DA) Mr President, I should like to join the many Members who have thanked the rapporteur for the excellent report we are discussing here. It is clear that, given so many cars, the increasing mobility and an increasing desire to give even more people the opportunity to drive, the issue of emissions is a key problem that we shall have to address.
Carbon dioxide is not toxic to humans in itself, and a little more CO2 in the atmosphere would actually make plants grow slightly faster. It is, however, ruinous to the climate, and so it is important that we do what we can to reduce CO2 emissions. In my opinion, we must place greater reliance on research, to enable us to develop engines that run at a significantly higher temperature than is currently the case - possibly using ceramic or other materials, and especially by means of a much more widespread use of software for control purposes.
I believe that the objectives laid down will be easy to achieve. There is no reason to believe that, given a concentrated, targeted effort and substantial research resources, Europe should not be able to achieve the objectives it has set itself, and make itself the leading industry within the automotive sector that it already is.
(ES) Mr President, I would like to congratulate Mr Chatzimarkakis on his report as it urges the Commission to set ambitious yet realistic targets. It also follows some of the CARS 21 recommendations, such as the integrated approach to the reduction of CO2 emissions, the need to ensure appropriate lead-times and the protection of the internal and external competitiveness of the European industry.
I would like to highlight a number of issues. The first of these is the fact that the road safety objectives are a key element and here, too, we need an integrated approach that incorporates vehicle technology improvements, infrastructure measures, and education and information.
As regards trade, and in particular the negotiations with Korea, it is important to ensure that Korea abolishes the existing non-tariff barriers and does not create new ones. It is also essential to emphasis the crucial role played by the better regulation principles, i.e. proper impact assessments, the cost-effectiveness principle or appropriate lead-times, in creating a competitive regulatory framework for the automotive industry.
In this respect, the roadmap is an integral part of the final CARS 21 report and should be respected.
There are clearly some structural problems and, of course, it is necessary to establish general conditions to make the automotive industry in the EU sustainable.
The only way to do that is to enable our industry to remain in the forefront of technological, ecological and social innovation with the support of a highly skilled labour force. Consequently, one very important aspect is the commitment to education and training for workers in the car industry. Community environmental, road safety, and energy efficiency legislation requires proper training for workers to enable them to adapt more easily to changes, both of a technical nature and as regards regulation, and to enjoy the same or better job prospects.
In addition, in order to guarantee the future of the European automotive industry, it is crucial to strengthen in the Union the rights of workers and their trade unions to information and consultation. One example that illustrates this is the recent agreement between Ford and the General Workers' Union in the Valencia factory, which will allow new investment for modernisation and for the production of new models.
Participation strengthens the sector, and in cases where restructuring is necessary can mitigate its negative effects. As a result, it is essential to emphasise the need to reinforce, with the corresponding revision, the Directive on the European Works Council.
(NL) Mr President, Commissioner Verheugen, ladies and gentlemen, rapporteur, tomorrow in Brussels the 86th car showroom will open its doors and the environmentally-friendly car will take centre stage. It is clear that both the car manufacturers and consumers have finally been convinced of the urgent need for a change of course. It is also clear that a change of course and change of mentality will only be possible, will only be achievable, through compulsory measures, and this will require measures in a number of different areas.
Anyone who is still thinking defensively is wrong, in my opinion. A significant number of European and other medium-sized cars already meet the new standard of 120 grams of CO2 per kilometre. Even German cars, Mr Verheugen: the new Golf TDI 1900 is already on 115 grams per kilometre, so it really is possible in Germany too, and I think that we have to vigorously pursue that route further. Environmentally-friendly technology: that is what it is about. It is a sector that has huge potential for growth and offers huge opportunities. It is good, therefore, that the Commission is forcing the issue. We need to invest now, as you have already said, Commissioner, in order to lead the world in this field.
I have checked the figures: the Seventh Framework Programme contains over EUR 4 billion of loans for the transport sector. That is a great deal of money but in the view of Parliament - it is in Mr Chatzimarkakis's report - not enough to fulfil our high ambitions. That is why we are asking for more loans to be earmarked for research into new technologies at the budget review.
In conclusion, ladies and gentlemen, it is also high time that the Council moved more swiftly, especially in the tax field. There is a proposal before the Commission to couple vehicle tax to the emission of harmful substances. What are the national governments waiting for? They are not represented here, unfortunately, but I hope that the message will get through to them. Why are the governments waiting to take action on this proposal? It is the only way to really get the environmentally-friendly car adopted in the short term.
(PL) Mr President, we are all fully aware that the European Union's car industry is one of the most important sectors of its economy, producing 19 million vehicles a year. Most importantly, it also accounts for 2.3 million jobs. A further 10 million jobs in associated sectors are indirectly dependent on this industry. It is worth noting that it is not only the quantity but probably essentially the quality of the jobs provided that accounts for the key role the car industry plays in the economic life of the European Union. The best way of illustrating this success is by reference to the EUR 35 billion annual export trade surplus and the high level of innovation.
Despite all this optimistic data, the European car industry is facing some very serious challenges.
I fully support the final report of the CARS 21 High Level Group and the European Commission's communication on the subject. Nonetheless, I should like to call for further action aimed at creating a genuine single internal market in cars. Individual Member States are still applying different tax regimes concerning cars, either by charging duty or through other registration charges, perpetuating the inequalities between consumers.
I welcomed the compromise achieved in the European Parliament concerning the so-called 'repair clause', because it most certainly represents a step towards unifying provisions in this area, thus contributing to better law-making. The car industry should be relieved of unnecessary bureaucratic burdens, especially as regards increasing the number of international provisions already in existence.
Pursuant to the principles of better law-making, a proper impact assessment and the principle of optimising costs and benefits should always be taken into account when creating a competitive legal environment for the car industry. In view of the ongoing technological development in this sector, I support the Commission's action introducing a review and revision mechanism to ensure that legal provisions do not slow down the technical advances that are constantly being achieved.
The European car industry is one of the most competitive of its kind in the world. Nonetheless, its position may be threatened if its competitors resort to unfair trading practices or fail to respect intellectual property rights.
I should like to call on the Commission to take more consistent and effective action to ensure respect for intellectual property rights and their implementation in all parts of the world, notably China. The importance of the strategic partnership with China is beyond dispute, but European intellectual property has to be protected. This is absolutely vital.
(NL) Mr President, I think that the frantic attempts of the auto lobby to get absolutely essential environmental measures postponed have been successful. Time after time members of this Chamber appear to be susceptible to this lobby: first Mr Davies and now Mr Chatzimarkakis.
Waiting until 2015 to substantially reduce CO2 emissions from vehicles is highly irresponsible. What is more, it is technically possible to achieve 120 grams per kilometre by 2012, and the automotive industry itself is solely to blame for the present situation. After all, attempts to reduce emissions voluntarily have failed miserably. It turns out that only setting compulsory standards will work.
We expect the citizens of Europe to make sacrifices to save our climate. Why should we not demand as much of the automotive industry? Thus there must be a maximum 120 grams of CO2 emissions per kilometre by 2012.
(DE) Mr President, I wanted to direct a further question to Mr Verheugen. Mr Verheugen, in your speech you said that the rules that we are now laying down for the car industry would as good as mean the relocation of European industry. You repeatedly referred to the pressure being applied to the European automotive industry. Could you perhaps subsequently make it clear in your presentation that the regulations that we are introducing will of course apply equally to all motor manufacturers worldwide? This naturally means that the Japanese car industry will also have to comply with these rules.
Moreover, in this respect let me just add a further comment: last week you presented us with the 'lead market initiatives'. Does this not then mean that in the car manufacturing sector in particular we are positioning Europe as the market that now has the most demanding legislation and that we are therefore specifically creating a lead market for efficient motor cars, even allowing for environmental constraints and oil supply problems?
Member of the Commission. - (DE) Mr President, I would like to respond immediately to the question from Mr Turmes. My comment had nothing whatsoever to do with the car industry but was one of principle on the connection between industrial policy and environmental policy, between economy and ecology. You will of course be aware of my viewpoint: we in Europe have to set the highest standards. However, it makes no sense to run so far ahead of things that industry migrates away and we begin to export pollution and, as a result, import unemployment. These remarks were not related in any way to the car industry. There I fully share your view that we not only have the opportunity, but also the obligation, to establish Europe permanently as the lead market for environmentally-friendly cars.
As I now have the floor I would like to point something out to Mrs Corbey: it is not correct to assert that the Chinese are building cars that are more environmentally friendly than those made in Europe and that these are now flooding the European market in their millions. The few hundred Chinese cars that are currently to be found in Europe are of extremely dubious quality, not exclusively but also from an environmental viewpoint. The same can be said for the people's car, the Tata, that is now being manufactured in India. If you relate the weight of these vehicles to their fuel consumption you will see that their performance is significantly worse than that of the cars currently being built in Europe.
The same applies to the US: it is now quite unrealistic to make the accusation that American cars are more environmentally friendly than European ones. If you think about it for just a moment you will soon come to the conclusion that this cannot be true. When it comes to modern technology, the only working hydrogen-powered cars in the world are to be found in Europe. Nobody else is spending more on research in this area than we are.
I would like to close with a thought that will perhaps unite us all: I am able to remain quite composed throughout this entire debate for I really do believe that we are on the right road, because I know that the European car manufacturers and, more importantly, the European automotive suppliers - for they really are the driving force behind European industry - have not been asleep in recent years but have been working on a whole series of technological breakthroughs that will enable us to achieve our objectives.
Mr Turmes, you are perfectly correct and I would have been happy to support such a proposal: the industry would be delighted - and so would I as the Commissioner responsible for industry - if we could now say what the next stage in the process should be. This is precisely what we have set out in CARS 21, namely a long-term, stable and predictable regulatory framework. This can be as ambitious as possible provided that it is long term and provided it is stable.
rapporteur. - (DE) Mr President, I should like to begin by thanking my fellow Members for this truly fair and open debate. It has been conducted on a high level and has covered the issues of climate protection, innovation and - as we have been aware of at all times, especially when it comes to our fellow Members from the GUE/NGL - job security. These are three areas where we all have to find common agreement.
I should also like to express my thanks to Claude Turmes for his various clarifications and suggestions. However, I would like to say quite openly that I consider the remarks made by Mrs Liotard to be unfair. It is not all about running after some lobby group or other. It is about fighting fervently for a policy that represents a key market for us in Europe. Here I am fully behind the Commissioner and I am also fully behind you too, Claude.
I would maintain that you have been unfair here, Mrs Liotard. It is not right that you should call this lobbyism. I would at this point just like to quote from the great German sociologist Max Weber, who said that politicians must have passion - and I am actually trying to show some of this now - but at the same time they must have a sense of responsibility and a sense of proportion. The latter sometimes seems to get lost in debates of this kind with all the hysteria about climate change.
Keeping a sense of proportion means ensuring that the great objectives that we want to achieve are also feasible. I would now just like to mention my colleague Chris Davies, for I am just a little proud of him. There is no one in the ALDE Group who is greener or more ecologically minded than Chris Davies. Nonetheless, he has had the sense of proportion in his report to call for practical limits and deadlines. That is what all this is about: we should not be giving the people of Europe the run-around, but should be doing things that are really achievable.
I am pleased to see that the Committee on the Environment, Public Health and Food Safety adopted the report by a large majority. I also want to thank the members of the Committee on Industry, Research and Energy for having adopted this report by a fairly large majority and I hope that tomorrow many of the Members will vote for it here in this House.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing - (HU) As People's Party shadow rapporteur on the Committee on the Environment, Public Health and Food Safety, I would like to emphasise that the report does not deal with the car of the twenty first century but regulations for a competitive automotive industry in the twenty first century.
By now motor traffic has become the second largest CO2 emitting sector and is responsible for 12% of all the CO2 emissions throughout the Union. The rate of increase is alarming, for this sector increased 26% between 1990 and 2004, making it 26.5% of the Union's total energy consumption.
The car manufacturers' voluntary agreements on emissions reduction are not working, and the Union's regulations are powerless, since they can only bring the vehicle sector into the Emissions Trading Scheme after 2013, if at all.
The only 'success' is that the average consumption by cars was 12.4% less in 2004 than in 1995. This is entirely due to technological innovation as cars have been continuously increasing in size and power.
Both the Member States and car buyers have to make further efforts. There have to be, on the one hand, tax incentives for fuel-efficient and low CO2 emission vehicles to gain a market presence and support for manufacturers for targeted development. On the other hand, we have to improve the information available to purchasers, update and extend the labelling system for light trucks, harmonise energy efficiency classes and propose annual running costs. Finally, we have to sell the idea of eco-driving and training, run attention-grabbing campaigns and adopt regulations for obtaining a driving licence.